Dismissed and Opinion filed August 29, 2002








Dismissed and Opinion filed August 29, 2002.





 





 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00690-CV
____________
 
IVAN STEPHAN FISHER, Appellant
 
V.
 
P. M. CLINTON, INDIVIDUALLY AND D/B/A CLINTON
INTERNATIONAL INVESTIGATIONS, Appellees
 

 
On
Appeal from the 334th District Court
Harris
County, Texas
Trial
Court Cause No. 00-63645
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed June 5, 2002.
On August 19, 2002, the parties filed a joint motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed August 29, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P.
47.3(b).